UNITED STATES DISTRICT COURT
WESTERN I)ISTRICT OF LOUISIANA
LAFAYETTE DIVISION

UNITED STATES OF AMERICA CASE N(). 6:10-CR-00369-05

VERSUS JUDGE SUMMERHAYS
JAMES C PITRE (05) MAGISTRATE JUDGE HANNA
JUI)GMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, determining that the findings are correct under the
applicable law, and noting the absence of objections to the Report and
Recommendation in the record,

IT IS ORDEREI), ADJUDGED, AN}) DECREED that the Motion to
Vacate, Set Aside, or Correct Sentence filed pursuant to 28 U.S.C. § 2255 be
DENIED and I)ISMISSED WITH PREJU])ICE, consistent With the report and
recommendationM

THUS DONE in Chambers on this `(U day of December, 2018.

    

 

Robert R. Summerhays \,//
United States District Judge

 

